DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18 are presented for examination.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,9,17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (Pub. U.S. Patent No. 2018/0374539).
	Regarding claims 1, Lee et al. disclose a data reading method of a non-volatile memory (Figure 7), comprising:
	obtaining address information ([0053]) and decoding the address information to determine an address of a corresponding memory cell ([0061],[TABLE 1,[0054]);

	applying a readout current to the memory cell, and obtaining a determination current outputted by the memory cell (Figure 7, S116 , Figure 8E, RC2=RV1,[0103]); and
	comparing a value range of the determination current outputted by the memory cell ([0104]) with the second determination reference value and reading out data content stored in the memory cell  (Figure 9A, S123, [0104]).
	Regarding claim 9, Lee et al. disclose a data reading device of a non-volatile memory (Figure 2), comprising:
	a decoding unit (Figure 2, 120), configured to obtain address information, and decode the address information to determine an address of a corresponding memory cell ([0061-0062]);
	an adjusting unit (Figure 1, 235), configured to, when the address of the memory cell is in a selected region (TABLE 1,[0054]), adjust a first determination reference value to obtain a second determination reference value (Figure 15, S312,S316);
	a readout unit (Figure 1, 105, [0045]), configured to apply a readout current to the memory cell, and obtain a determination current outputted by the memory cell (Figure 8D,Read data A); and
a determination unit (Figure 1, 210,[0049]) , configured to compare  (Figure 1,211) a value range of the determination current outputted by the memory cell with the second 
	Regarding claim 17, Lee et al. disclose a computer-readable storage medium, storing computer instructions, wherein the computer-readable storage medium is one of a non-volatile storage medium and a nontransient storage medium and when the computer instructions being executed, the method according to claim 1 is performed (Figure 20).
	Regarding claim 18, Lee et al. disclose a data reading device of a non-volatile memory (Figure 18) , comprising: one or more processors (Figure 18, 1120); and a memory, for storing computer instructions (Figure 18,1110), and when being executed, the one or more processors are configured to perform the method according to claim 1 (Figure 15).

Allowable Subject Matter
Claims 2-8, 10-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 2-8, 10-16 include allowable subject matter since the prior art made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations. The prior art does not teach the claimed invention having wherein, before the address of the memory cell is in the selected region, the method further comprises: performing a wafer level reliability test on the non-volatile memory; setting data stored in all the memory cells to 0, and testing a value difference between a 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG QUOC LE whose telephone number is (571)272-1783.  The examiner can normally be reached on 7:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/THONG Q LE/Primary Examiner, Art Unit 2827